DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 7/5/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 uses the limitation “upholstery” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2, 4-6, 9, and 10 are rejected for failing to cure the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al (US 2017/0334127 A1).
	Kitano teaches an upholstery (e.g., seat covering) including a decorative sheet comprising a base material including at least one of a fabric or a leather, and a concave portion which is provided on a front face of the base material and whose depth direction coincides with a thickness direction of the base material, wherein the concave portion further comprises an inner surface including a first surface and a second surface different from the first surface (para 47-49, 65-67; figs 6a, 6b).
	With regard to the limitations “a first concavo-convex pattern in a first region of the first surface of the concave portion, and a second concavo-convex pattern which is different from the first concavo-convex pattern in a second region of the second surface, the second region being different from the first region, wherein the first concavo-convex pattern is absent from the second surface of the concave portion;” “wherein the first concavo-convex pattern includes a combination of a first sub-pattern and a second sub-pattern, and the second concavo-convex pattern includes the first sub-pattern and excludes the second sub-pattern;” “wherein the first surface is a bottom surface of the concave portion;” “wherein the first surface is a wall surface of the concave portion;” and “wherein the first surface and the second surface are wall surfaces of the concave portion;” Kitano teaches using a series of steps (i.e., concavities and convexities) embossed in the concave portions to achieve a pattern that cannot be formed by the conventional embossing process and thus improves the aesthetic appearance, e.g., a three-dimensional surface and a desirable aesthetic appearance; shape and size of the steps may be changed to change the area of the second portion and the shape of the inclined surface of the second portion so as to adjust the gradient of the second heat-pressed portion (para 2, 18, 65-67).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location, size, and shape of the pressed elements in the concave or embossed portions of the fabric to achieve unique three-dimensional patterns that improve aesthetic appearance. 
	
Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783